NO. 12-03-00287-CV

NO. 12-03-00288-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT

 
TYLER, TEXAS

 

§


IN RE: GONZALO R. DELLVALLO,§
	ORIGINAL PROCEEDING
RELATOR
§





MEMORANDUM OPINION
	Relator Gonzalo R. Dellvallo has filed an application for writ of mandamus seeking an
order directing the 86th Judicial District Court of Kaufman County to require the State to show
cause for Relator's continued confinement.  We deny the writ.
	We first note that Relator's motion does not comply with rules 52.3 and 52.7 of the Texas
Rules of Appellate Procedure.  Additionally, Relator has not shown himself entitled to the relief
requested.  As Relator correctly states, each court of appeals may issue writs of mandamus,
agreeable to the principles of law regulating those writs, against a judge of a district or county
court in the court of appeals district.  Tex. Gov't Code Ann. § 22.221(b)(1) (Vernon 2003). 
However, mandamus issues only where the record establishes (1) a clear abuse of discretion or
the violation of a duty imposed by law, and (2) the absence of an adequate remedy at law. 
Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992).
	Here, Relator contends in substance that the State has abused its discretion and seeks a
writ of mandamus requiring the trial court to address the State's inaction.  Because Relator does
not complain of any alleged abuse of discretion or violation of a legal duty by the trial court, he 




has not complied with the first requirement for establishing his entitlement to the requested
relief.   See id. Accordingly, Relator's petition for writ of mandamus is denied.

  JAMES T. WORTHEN 
								     Chief Justice


Opinion delivered September 10, 2003.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.






(PUBLISH)











COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


SEPTEMBER 10, 2003


NO. 12-03-00287-CV

NO. 12-03-00288-CV


IN RE: GONZALO R. DELLVALLO,

Relator





ORIGINAL PROCEEDING




			ON THIS DAY came to be heard the petition for writ of mandamus filed
by Gonzalo R. Dellvallo, who is the Relator in Cause No. 02CL-1019, styled Gonzalo
R. Dellvallo v. The State of Texas, pending on the docket of the 86th Judicial District
Court of Kaufman County, Texas.  Said petition for writ of mandamus having been filed herein
on September 5, 2003, and the same having been duly considered, because it is the opinion of
this Court that a Writ of Mandamus should Not Issue, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is,
hereby Denied.
			James T. Worthen, Chief Justice.
 Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.